Citation Nr: 0400711	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  01-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
cervical spine injury with chronic neck pain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1992 until October 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a December 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Roanoke, Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the VA issued VCAA notice letters dated 
in March 2001 and April 2002.  However, these letters 
referenced matters other than the issue on appeal.  The 
veteran never received notice apprising him of the evidence 
required to substantiate his cervical spine claim.  Such 
notice is required in order to comply with the VCAA.  
Moreover, to satisfy Quartuccio, such notice should clearly 
delineate what evidence is to be obtained from the veteran 
and what evidence, if any, that VA will procure on his 
behalf.   

Additionally, the most recent supplemental statement of the 
case on the issue on appeal was issued in June 2002.  Since 
then, VA has revised the regulations for evaluating 
disabilities of the spine, with the most recent revision 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  
The RO has not had the opportunity to readjudicate the issue 
on appeal with consideration of the revised rating criteria.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO must readjudicate the issue on 
appeal with consideration of the revised 
criteria for rating disabilities of the 
spine, including the revision effective 
September 26, 2003.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002); 68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003).  The 
RO must consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


